EX-99.h.3.i AMENDMENT NO. 2 TO SCHEDULE A TO THE FUND ACCOUNTING AND FINANCIAL ADMINISTRATION OVERSIGHT AGREEMENT BETWEEN DELAWARE SERVICE COMPANY, INC. AND DELAWARE INVESTMENTS FAMILY OF FUNDS Dated August 14, 2009 OPEN-END FUNDS Delaware Group ® Adviser Funds Delaware Group ® Income Funds Delaware Diversified Income Fund Delaware Corporate Bond Fund Delaware U.S. Growth Fund Delaware Extended Duration Bond Fund Delaware High-Yield Opportunities Fund Delaware Group ® Cash Reserve Delaware Cash Reserve Fund Delaware Group ® Limited-Term Government Funds Delaware Limited-Term Diversified Income Fund Delaware Group ® Equity Funds I Delaware Mid Cap Value Fund Delaware Group ® State Tax-Free Income Trust Delaware Tax-Free Pennsylvania Fund Delaware Group ® Equity Funds II Delaware Large Cap Value Fund Delaware Group ® Tax-Free Fund Delaware Value Fund Delaware Tax-Free USA Fund Delaware Tax-Free USA Intermediate Delaware Group ® Equity Funds III Delaware American Services Fund Delaware Group ® Tax-Free Money Fund Delaware Small Cap Growth Fund Delaware Tax-Free Money Fund Delaware Trend ® Fund Voyageur Insured Funds Delaware Group ® Equity Funds IV Delaware Tax-Free Arizona Fund Delaware Growth Opportunities Fund Delaware Global Real Estate Securities Fund Voyageur Intermediate Tax-Free Funds Delaware Healthcare Fund Delaware Tax-Free Minnesota Intermediate Fund Delaware Group ® Equity Funds V Voyageur Mutual Funds Delaware Dividend Income Fund Delaware Minnesota High-Yield Municipal Bond Fund Delaware Small Cap Core Fund Delaware National High-Yield Municipal Bond Fund Delaware Small Cap Value Fund Delaware Tax-Free California Fund Delaware Tax-Free Idaho Fund Delaware Group ® Foundation Funds ® Delaware Tax-Free New York Fund Delaware Aggressive Allocation Portfolio Delaware Moderate Allocation Portfolio Voyageur Mutual Funds II Delaware Conservative Allocation Portfolio Delaware Tax-Free Colorado Fund Delaware Foundation ® Equity Fund Voyageur Mutual Funds III Delaware Group ® Global & International Funds Delaware Large Cap Core Fund Delaware Emerging Markets Fund Delaware Select Growth Fund Delaware Global Value Fund Delaware International Value Equity Fund Voyageur Tax Free Funds Delaware Focus Global Growth Fund Delaware Tax-Free Minnesota Fund Delaware Group ® Government Fund Delaware Core Plus Bond Fund Delaware Inflation Protected Bond Fund OPEN-END FUNDS (cont) Delaware Pooled ® Trust Delaware VIP ® Trust The Core Focus Fixed Income Portfolio The Core Plus Fixed Income Portfolio Delaware VIP ® Cash Reserve Series The Emerging Markets Portfolio Delaware VIP ® Diversified Income Series The Focus Smid-Cap Growth Equity Portfolio Delaware VIP ® Emerging Markets Series The Global Fixed Income Portfolio Delaware VIP ® Growth Opportunities Series The Global Real Estate Securities Portfolio Delaware VIP ® High Yield Series The High-Yield Bond Portfolio Delaware VIP ® International Value Equity Series The Intermediate Fixed Income Portfolio Delaware VIP ® Limited-Term Diversified Income Series The International Equity Portfolio Delaware VIP ® REIT Series The International Fixed Income Portfolio Delaware VIP ® Small Cap Value Series The Labor Select International Equity Portfolio Delaware VIP ® Trend Series The Large-Cap Growth Equity Portfolio Delaware VIP ® U.S. Growth Series The Large-Cap Value Equity Portfolio Delaware VIP ® Value Series The Mid-Cap Growth Equity Portfolio The Real Estate Investment Trust Portfolio The Real Estate Investment Trust Portfolio II The Select 20 Portfolio The Small-Cap Growth Equity Portfolio CLOSED-END FUNDS Delaware Investments Arizona Municipal Income Delaware Investments Minnesota Municipal Income Fund, Inc. Fund II, Inc. Delaware Investments Colorado Municipal Fund, Delaware Investments Dividend and Income Fund, Inc. Inc. Delaware Investments National Municipal Income Delaware Investments Global Dividend and Income Fund Fund, Inc. Delaware Enhanced Global Dividend and Income Fund
